Citation Nr: 1453934	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Diandra Hosey, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to October 1993.  He died in October 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the case lies with the RO in Jackson, Mississippi


FINDINGS OF FACT

1.  The Veteran died in October 2010; the death certificate listed the immediate cause of death as intracerebral hemorrhage and the underlying cause as hypertension.

2.  At the time of the Veteran's October 2010 death, service connection was in effect for undiagnosed illness-systemic disease (rated analogous to chronic fatigue syndrome), evaluated as 40 percent disabling; for residuals of inservice trauma C-1 and C-2 superimposed on congenital anomalies of upper cervical spine and fusion at C-1 and C-2, evaluated as 10 percent disabling; undiagnosed illness-musculoskeletal disease (rated analogous to fibromyalgia), evaluated as 10 percent disabling; and pseudofolliculitis barbae of the face, evaluated as noncompensable.

3.  The evidence of record is in equipoise as to whether the cause of the Veteran's death, intracerebral hemorrhage due to hypertension, was related to his service-connected disabilities.



CONCLUSION OF LAW

The criteria for service connection for the cause the Veteran's death, intracerebral hemorrhage due to hypertension, have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 § C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2013).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that the Veteran had told her a few weeks prior to his death that he had been in constant pain from the moment he was injured in service until his death, and that he was in constant distress.  The appellant believes that her husband's pain and stress caused an elevation in his blood pressure, which ultimately led to his death.

The Veteran's death certificate reflects that he died in October 2010, at age 39.  The death certificate listed the immediate cause of death as intracerebral hemorrhage for 9 hours and the underlying cause as hypertension for months.  Terminal records from the Forrest General Hospital reflect that the Veteran, with a history of recent hypertension, began to experience progressively worsening headaches, diaphoresis, nausea, vomiting, and then suddenly became combative.  He was brought to the emergency room but became unresponsive.  He was transferred to the intensive care unit.  His mother reported systolic blood pressure as high as 190s or higher.  He also had a long history of headaches, worse in the previous year, dating back to a C 1-2 posterior cervical fusion following C 1-2 fracture in 2005.  A computerized tomography (CT) scan of the head showed catastrophic intracranial hemorrhage with intraventricular hemorrhage.  The ultimate assessment was examination consistent with brain death.

At the time of the Veteran's October 2010 death, service connection was in effect for undiagnosed illness-systemic disease (rated analogous to chronic fatigue syndrome), evaluated as 40 percent disabling; for residuals of inservice trauma C-1 and C-2 superimposed on congenital anomalies of upper cervical spine and fusion at C-1 and C-2, evaluated as 10 percent disabling; undiagnosed illness-musculoskeletal disease (rated analogous to fibromyalgia), evaluated as 10 percent disabling; and pseudofolliculitis barbae of the face, evaluated as noncompensable.  Thus, the appellant's claim for service connection for the cause of the Veteran's death can be substantiated if the evidence shows a relationship between the cause listed on the death certificate, and the Veteran's service-connected disabilities or other disabilities related to his service.

As to the relationship between the cause of the Veteran's death, which is noted to be intracerebral hemorrhage due to, or as a consequence of, hypertension on the death certificate, and his service-connected disabilities, the medical evidence of record contains conflicting medical opinions.

After reviewing the Veteran's claims file, a VA examiner opined in August 2012 that it was less likely as not that the Veteran's death was due to or caused by his service-connected conditions and undiagnosed condition or to Gulf War exposures.  In reaching this conclusion, the examiner noted that hypertension was diagnosed in March 2010 and that hypertension is not an undiagnosed condition; the Veteran was not service-connected for hypertension.  The examiner further noted that medical science and literature lacked data that supported intracerebral hemorrhage due to hypertension as being due to or caused by an undiagnosed illness analogous to chronic fatigue syndrome or fibromyalgia, cervical spine condition, or pseudofolliculitis barbae.  The examiner reported that there were no treatment records from Forrest General Hospital for review, and that emergency room records and hospital records were needed to make an informed opinion.

In contrast, in a September 2012 letter, a VA physician, Renee Bowling, M.D. indicated that she reviewed the Veteran's medical records to determine if his death due to an intracerebral bleed was related to any of his service-connected disabilities and provided the following opinion:

[The Veteran] had the following service connected disabilities: fibromyalgia, chronic fatigue syndrome, and fixation of the spine.  After reviewing his medical records, it is my opinion that his service connected disabilities were associated with significant pain, and that the significant pain he experienced caused an elevation in his blood pressure.  The elevated blood pressure resulted in an intracerebral bleed, and his death.

In September 2013, the August 2012 VA examiner provided an addendum opinion after reviewing the Veteran's terminal records from Forrest General Hospital.  The examiner stated that based on review of the records, the findings are consistent with essential hypertension, and that medical literature does not definitively link pain with the development of essential hypertension.  She that noted the Veteran's blood pressures from September and October 2010 medical records were not controlled but were not in the malignant hypertension range.  The examiner opined that there was no evidence to support that the Veteran's service-connected conditions of chronic fatigue, fibromyalgia, cervical spine surgery, or eczema caused his hypertension or caused any permanent aggravation to his hypertension.  The examiner further opined that there was no evidence to support the Veteran's service-connected conditions materially contributed to his hypertension or subsequent death due to intracerebral hemorrhage.

Both Dr. Bowling and the August 2012 VA examiner are medical professionals and equally competent to render an opinion regarding the Veteran's cause of death.  Further, both medical opinions were based on the Veteran's medical records.  Although Dr. Bowling did not indicate that she had the opportunity to review the Veteran's entire claims file, she was knowledgeable about the Veteran's medical history as she indicated that she reviewed his medical records following his death in October 2010.

Although the August 2012 VA examiner stated in the September 2013 addendum that medical literature does not link pain with the development of essential hypertension or permanent aggravation to hypertension, Dr. Bowling's opinion indicates otherwise specific to the Veteran.  Dr. Bowling suggests that the significant pain the Veteran experienced due to his service-connected disabilities caused an elevation in his blood pressure, and that it was the elevated blood pressure that led to his demise.

The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, resolving reasonable doubt in the appellant's favor, the Board finds that the evidence establishes that the Veteran's cause of death, intracerebral hemorrhage due to hypertension, was related to his service-connected disabilities.  38 U.S.C.A. §§ 5107, 1310; 38 C.F.R. §§ 3.102, 3.312.  On this basis, service connection for the cause of the Veteran's death is warranted. 



ORDER

Entitlement to service connection for the cause of the Veteran's death, intracerebral hemorrhage due to hypertension, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


